

110 HCON 64 IH: Supporting the goals and ideals of suicide prevention awareness.
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. CON. RES. 64IN THE HOUSE OF REPRESENTATIVESNovember 14, 2013Mrs. Beatty (for herself, Mr. Ryan of Ohio, Ms. Norton, Mr. Ellison, Mr. Grijalva, and Ms. Bordallo) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONSupporting the goals and ideals of suicide prevention awareness.Whereas suicide is the tenth leading cause of all deaths in the United States and the second leading cause of death among individuals between the ages of 10 and 34;Whereas, on average, there is a death by suicide in the United States every 13.7 minutes;Whereas an estimated 6,000,000 individuals in the United States are survivors of suicide, meaning they have lost a loved one to suicide;Whereas suicide is a leading noncombat cause of death among members of the Armed Forces;Whereas, on average, 22 veterans are lost to suicide in the United States each day;Whereas the Joshua Omvig Veterans Suicide Prevention Act (Public Law 110–110; 121 Stat. 1031) was enacted in 2007 to establish a comprehensive program for suicide prevention among veterans;Whereas the Veterans Crisis Line, which was established under the Joshua Omvig Veteran Suicide Prevention Act, has received more than 890,000 telephone calls and facilitated more than 30,000 life-saving rescues;Whereas the stigma associated with mental illness and suicidality works against suicide prevention by discouraging individuals at risk of suicide from seeking life-saving help and further traumatizes survivors of suicide;Whereas 90 percent of the individuals who die by suicide have a diagnosable psychiatric disorder at the time of death;Whereas many suicides are preventable; andWhereas September is National Suicide Prevention Awareness Month: Now, therefore, be itThat Congress—(1)supports the goals and ideals of National Suicide Prevention Awareness Month;(2)supports efforts during National Suicide Prevention Awareness Month to raise awareness and improve outreach to individuals at risk for suicide, especially such efforts addressed to veterans and members of the Armed Forces; and(3)encourages the people of the United States to learn more about the warning signs of suicide and how each person can help prevent suicide and promote mental health.